DETAILED ACTION
RE: Endell et al.
1.    The examiner of your application in the PTO has changed. To aid in correlating of any papers for this application, all further correspondence regarding this application should be directed to Hong Sang, Art Unit: 1643.	
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.	Applicant’s reply filed on 6/30/2021 is acknowledged. Claims 7-13 are pending. Claims 1-6 are cancelled. Claims 7-13 have been amended.
4.	Claims 7-13 are under examination.

Objections and Rejections Withdrawn
5.	All objections and rejections in the office action mailed on 4/1/2021 are withdrawn in view of applicant’s amendments to the claims and upon further consideration.

New Grounds of Objection and Rejection
Specification
6.	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code see page 6, for example. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code found throughout the specification. See MPEP § 608.01. 

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

8.	Claims 7-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form because the claims do not contain a reference to a claim previously set forth. Claims 7-12 depend from claim 13.

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01685008 (first posted 9/10/2012), in view of Gerdes et al. (US2013/0273032A1, pub. date: 10/17/2013), Awan et al. (Blood, 2010, 115(6):1204-1213) and Hatjiharissi et al. (Blood, 2007, 110: 2561-2564).
	NCT01685008 discloses a method of treating non-Hodgkin’s lymphoma (NHL) in a patient, the method comprising administering to the patient an Fc optimized anti-CD19 
	NCT01685008 does not disclose identifying the patient as responsive to treatment with MOR00208 (an anti-CD19 antibody) via a method comprising: a. determining CD16 expression levels on peripheral NK cells in a blood sample obtained from the patient, b. comparing the CD16 expression levels in said sample to a predetermined cut off level, wherein levels at or above the predetermined cut off level is indicative of the patient benefiting from treatment with the anti-CD19 antibody.
	Gerdes et al. discloses that despite the great potential of ADCC-enhanced 
antibodies, in particular for cancer therapy, a diagnostic assay for selection of those patients which will most benefit from treatment with such antibodies has yet to be generated.  In view of the potential adverse effects associated with ineffective cancer therapies, it is generally acknowledged that there is a need for individualizing cancer treatment ([0006]). Gerdes et al. teaches a method of predicting the response of a cancer patient to treatment with an ADCC-enhanced antibody, comprising determining the level of CD16+ cell infiltration in the tumor of the patient prior to treatment and comparing said level of CD16+ cell infiltration to a reference level, wherein a higher level of CD16+ cell infiltration compared to the reference level is indicative for a patient who will derive clinical benefit from the treatment ([0009]), wherein the CD16+ cell refers to cells express the CD16 antigen, particularly the CD16a antigen (Fc[Symbol font/0x67]RIIIa) which is 
Awan et al. teaches that XmAb5574 (MOR00208, MOR208) is a novel engineered anti-CD19 monoclonal antibody with a modified constant fragment (Fc)-domain designed to enhance binding of FcγRIIIa (CD16) (abstract). Awan et al. teaches that the XmAb5574-dependent ADCC is mediated by natural killer (NK) cells (abstract) and ADCC is efficiently mediated by binding and activation of NK cells through Fc-domain/FcγRIIIa (CD16) interactions (page 7, para 2). Awan et al. discloses that human NK cells derived from patients with CLL or healthy donors were isolated directly from fresh whole blood (page 2, last para), and peripheral blood NK cells obtained from healthy volunteers mediated ADCC against allogeneic CLL cells in the presence of XmAb5574 but not in the presence of the negative control trastuzumab (page 7, para 2, Figure 2B). Awan et al. teaches that NK-cell activation and ADCC mediated by XmAb5574 can be further enhanced by pretreating NK cells with lenalidomide, which have previously been shown to enhance CD16 expression (page 9, para 3).
Hatjiharissi teaches quantification of CD16 (Fc[Symbol font/0x67]RIIIa) receptors on NK cells obtained from peripheral blood mononuclear cells (PBMNCs) (from blood sample) using an anti-CD16 antibody by quantitative flow cytometry (page 2562, column 1 and Fig. 1). Hatjiharissi teaches that rituximab-mediated ADCC activity was observed to correlate with the number of cell surface CD16 receptors (page 2562, column 2, para 2). The expression level of cell surface CD16 may contribute to augmented rituximab binding and ADCC activity (page 2562, column 2, para 2). Regarding the limitation “at least 5 antibodies bound per NK cell. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of NCT01685008 to include a step of identifying and selecting the patients who will most benefit from treatment with MOR0028 by detecting the CD16 expression level on peripheral NK cells in a blood sample of patients and comparing the CD16 expression level to a predetermined cut off level in view of Gerdes, Awan and Hatjiharissi. One of ordinary skill in the art would have been motivated to do so because Gerdes et al. teaches that despite the great potential of ADCC-enhanced antibodies, in particular for cancer therapy, a diagnostic assay for selection of those patients which will most benefit from treatment with such antibodies is needed, and further teaches a method of predicting the response of a cancer patient to treatment with an ADCC-enhanced antibody, comprising determining the level of CD16+ cell infiltration (specifically CD16+ NK cells) in the tumor of the patient prior to treatment and comparing said level of CD16+ cell infiltration to a reference level, wherein a higher level of CD16+ cell infiltration compared to the reference level is indicative for a patient who will derive clinical benefit from the treatment ([0009], [0030]), wherein the level of CD16+ cell infiltration may be determined by quantification of CD16 protein in patient tissue ([0031], [0113]), Awan et al. teaches that the XmAb5574 (MOR00208)-dependent ADCC is mediated by natural killer (NK) cells (abstract) and ADCC is efficiently mediated by binding and activation of NK cells through Fc-domain/FcγRIIIa (CD16) interactions (page 7, para 2), NK-cell activation and ADCC mediated by XmAb5574 can be further 

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/HONG SANG/Primary Examiner, Art Unit 1643